UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3964 Dreyfus Government Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Government Cash Management October 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies48.5% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 12/17/13 0.11 30,000,000 29,995,783 1/23/14 0.25 200,000,000 a 199,995,464 1/24/14 0.05 50,000,000 49,994,167 2/18/14 0.05 150,000,000 149,977,292 Federal Home Loan Bank: 11/1/13 0.13 50,000,000 a 50,001,665 11/1/13 0.13 72,175,000 a 72,175,414 11/1/13 0.13 500,000,000 a 500,000,000 11/1/13 0.21 669,000,000 a 668,993,619 11/19/13 0.10 84,000,000 83,995,800 11/27/13 0.17 49,415,000 49,422,231 12/4/13 0.02 93,568,000 93,566,284 12/5/13 0.11 100,000,000 99,998,665 12/6/13 0.11 145,000,000 144,998,308 12/13/13 0.17 40,435,000 40,571,908 12/18/13 0.03 507,000,000 506,983,452 12/20/13 0.05 200,000,000 199,987,750 12/24/13 0.05 250,000,000 249,983,437 12/27/13 0.11 63,550,000 63,624,245 1/2/14 0.02 200,000,000 199,993,111 1/22/14 0.12 175,000,000 174,996,101 1/27/14 0.04 650,000,000 649,937,167 2/10/14 0.13 100,000,000 99,996,473 2/12/14 0.10 300,000,000 299,914,166 2/14/14 0.10 100,000,000 99,970,833 2/26/14 0.05 270,000,000 269,956,125 3/7/14 0.08 486,200,000 486,061,936 3/12/14 0.06 150,000,000 149,967,250 3/21/14 0.12 100,000,000 100,018,833 4/16/14 0.14 40,000,000 39,997,804 Federal Home Loan Mortgage Corp.: 11/19/13 0.18 23,700,000 b 23,751,209 11/27/13 0.16 148,464,000 b 148,486,219 1/21/14 0.09 145,628,000 b 145,600,149 1/27/14 0.09 100,000,000 b 99,978,250 2/26/14 0.12 250,000,000 b 249,902,500 2/27/14 0.12 250,000,000 b 249,901,667 3/13/14 0.12 100,000,000 b 99,956,000 Federal National Mortgage Association: 11/18/13 0.09 600,000,000 b 599,974,500 12/2/13 0.09 300,000,000 b 299,976,750 12/18/13 0.16 205,041,000 b 205,194,911 Total U.S. Government Agencies (cost $7,947,797,438) U.S. Treasury Bills4.6% 11/7/13 0.01 250,000,000 249,999,583 12/26/13 0.01 200,000,000 199,998,472 2/6/14 0.08 300,000,000 299,939,375 Total U.S. Treasury Bills (cost $749,937,430) U.S. Treasury Notes12.6% 11/15/13 0.13 205,000,000 205,028,916 11/30/13 0.09 328,000,000 328,524,941 11/30/13 0.15 323,000,000 323,024,897 2/15/14 0.10 500,000,000 505,669,042 3/15/14 0.09 250,000,000 251,066,812 7/31/14 0.13 200,000,000 199,982,567 9/30/14 0.17 250,000,000 255,040,584 Total U.S. Treasury Notes (cost $2,068,337,759) Repurchase Agreements35.8% Bank of Nova Scotia dated 10/31/13, due 11/1/13 in the amount of $830,002,075 (fully collateralized by $60,257,000 Federal Farm Credit Bank, 0.20%-3.02%, due 9/12/16-9/20/27, value $58,212,362, $162,750,000 Federal Home Loan Bank, 0.60%-5.40%, due 7/15/14-6/18/27, value $156,350,927, $23,415,000 Federal Home Loan Mortgage Corp., 0.50%-0.75%, due 11/25/14-11/27/15, value $23,561,202, $359,930,000 Federal National Mortgage Association, 0%-2.35%, due 1/2/14-4/28/28, value $335,757,821, $20,406,200 U.S. Treasury Bills, due 11/7/13-10/16/14, value $20,400,115, $49,249,600 U.S. Treasury Bonds, 2.75%-11.25%, due 2/15/15-8/15/43, value $54,383,347 and $190,285,600 U.S. Treasury Notes, 0.13%-5.13%, due 11/15/13- 8/15/23, value $197,934,253) 0.09 830,000,000 830,000,000 BNP Paribas dated 10/31/13, due 11/1/13 in the amount of $240,000,533 (fully collateralized by $241,748,700 U.S. Treasury Notes, 0.63%-3.13%, due 11/30/15-5/15/19, value $244,800,077) 0.08 240,000,000 240,000,000 Citigroup Global Markets Holdings Inc. dated 10/31/13, due 11/1/13 in the amount of $120,000,300 (fully collateralized by $12,465,000 Federal Agricultural Mortgage Corp., 0.29%-5.13%, due 2/4/14-4/19/17, value $13,254,062, $27,611,000 Federal Farm Credit Bank, 1.80%, due 1/15/21, value $26,593,259, $42,940,000 Federal Home Loan Bank, 1%-5.50%, due 6/20/22-4/10/28, value $29,574,479, $640,000 Federal Home Loan Mortgage Corp., 0.63%- 1.62%, due 12/23/13-11/21/19, value $636,787, $28,000 Federal National Mortgage Association, 0.50%, due 3/30/16, value $28,016, $12,856,000 Financing Corp., 0%, due 4/6/18, value $12,017,403, $17,406,000 Resolution Funding Corp., 0%, due 1/15/17-4/15/30, value $15,148,291, $17,775,000 Tennessee Valley Authority, 3.50%-6.25%, due 6/15/15-4/1/56, value $18,164,561 and $6,404,000 U.S. Treasury Notes, 3.13%, due 5/15/21, value $6,983,211) 0.09 120,000,000 120,000,000 Credit Agricole CIB dated 10/31/13, due 11/1/13 in the amount of $600,001,500 (fully collateralized by $611,684,550 U.S. Treasury Notes, 0.38%-1.25%, due 4/15/15-10/31/18, value $612,000,054) 0.09 600,000,000 600,000,000 Deutsche Bank Securities Inc. dated 10/31/13, due 11/1/13 in the amount of $325,000,903 (fully collateralized by $79,282,900 U.S. Treasury Inflation Protected Securities, 2%, due 1/15/14, value $101,089,918, $146,766,700 U.S. Treasury Notes, 2.13%-4.13%, due 5/15/15-8/15/21, value $148,494,385 and $225,000,000 U.S. Treasury Strips, due 5/15/40, value $81,915,750) 0.10 325,000,000 325,000,000 Deutsche Bank Securities Inc. dated 10/31/13, due 11/1/13 in the amount of $155,000,474 (fully collateralized by $8,952,000 Federal Farm Credit Bank, 0.50%, due 6/23/15, value $8,997,814, $38,660,000 Federal Home Loan Bank, 1.25%-5.38%, due 12/12/14-8/8/35, value $38,510,798, $84,351,000 Federal Home Loan Mortgage Corp., 0%-5.63%, due 1/7/14-11/23/35, value $62,388,310, $19,337,000 Federal National Mortgage Association, 0%-4.63%, due 10/15/14-8/7/28, value $16,905,081, $3,816,000 Resolution Funding Corp., 0%, due 4/15/15-1/15/21, value $3,786,562, $15,434,000 U.S. Treasury Bonds, 5.50%, due 8/15/28, value $20,089,884, $7,197,100 U.S. Treasury Notes, 2%, due 11/30/13, value $7,268,212 and $320,551 U.S. Treasury Strips, due 11/15/33, value $153,339) 0.11 155,000,000 155,000,000 HSBC USA Inc. dated 10/31/13, due 11/1/13 in the amount of $645,001,433 (fully collateralized by $621,305,800 U.S. Treasury Notes, 0.25%-3.63%, due 10/31/14-2/15/21, value $657,902,918) 0.08 645,000,000 645,000,000 HSBC USA Inc. dated 10/31/13, due 11/1/13 in the amount of $715,001,788 (fully collateralized by $153,135,000 Federal Home Loan Bank, 0.13%-2.88%, due 10/10/14-9/11/20, value $154,263,652, $298,869,000 Federal Home Loan Mortgage Corp., 0.55%-1.38%, due 2/25/14-1/12/18, value $299,131,143 and $276,916,000 Federal National Mortgage Association, 0.42%-1.20%, due 6/5/15-2/28/18, value $275,908,395) 0.09 715,000,000 715,000,000 JPMorgan Chase & Co. dated 10/31/13, due 11/1/13 in the amount of $150,000,458 (fully collateralized by $218,137,265 Federal National Mortgage Association, 0%, due 7/25/42-10/25/43, value $153,000,907) 0.11 150,000,000 150,000,000 RBC Capital Markets dated 10/31/13, due 11/1/13 in the amount of $500,000,972 (fully collateralized by $2,034,000 U.S. Treasury Bills, due 1/2/14-4/24/14, value $2,033,444, $48,800,000 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $57,387,617 and $454,762,700 U.S. Treasury Notes, 0.25%-2%, due 3/31/14-2/15/23, value 0.07 500,000,000 500,000,000 RBC Capital Markets dated 10/31/13, due 11/1/13 in the amount of $330,000,733 (fully collateralized by$98,000 Federal Agricultural Mortgage Corp., 1.25%, due 12/6/13, value $98,593, $29,551,000 Federal Farm Credit Bank, 2.63%-2.85%, due 7/16/24-3/12/25, value $27,423,060, $106,404,000 Federal Home Loan Bank, 0%-2.47%, due 5/1/14-5/23/33, value $101,900,321, $2,210,000 Federal Home Loan Mortgage Corp., 1.25%, due 10/30/18, value $2,211,535, $11,987,000 Federal National Mortgage Association, 0.75%-3.40%, value $10,802,632, $400,000 Financing Corp., 0%, due 10/6/17, value $378,984 and $192,690,000 U.S. Treasury Notes, 0.25%-1.25%, due 9/30/15-2/28/17, value $193,784,919) 0.08 330,000,000 330,000,000 RBS Securities, Inc. dated 10/31/13, due 11/1/13 in the amount of $150,000,333 (fully collateralized by $128,185,000 U.S. Treasury Inflation Protected Securities, 0.13%-2%, due 1/15/16-4/15/16, value $153,000,196) 0.08 150,000,000 150,000,000 SG Americas Securities, LLC dated 10/31/13, due 11/1/13 in the amount of $850,001,889 (fully collateralized by $326,177,100 U.S. Treasury Bills, 1/16/14-4/3/14, value $326,148,852, $241,022,300 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/17, value $256,880,517 and $264,746,600 U.S. Treasury Notes, 0.25%-3.13%, due 2/28/15-4/30/17, value $283,970,636) 0.08 850,000,000 850,000,000 Societe Generale dated 10/31/13, due 11/1/13 in the amount of $250,000,625 (fully collateralized by $81,669,000 Federal Farm Credit Bank, 0.18%-4.88%, due 7/15/14-1/17/17, value $88,318,928, $3,417,000 Federal Home Loan Mortgage Corp., 5.05%, due 1/26/15, value $3,664,354, $29,740,000 Federal National Mortgage Association, 2.13%-3%, due 9/16/14-10/21/15, value $30,720,885, $94,242,000 Resolution Funding Corp., 0%, due 7/15/20-1/15/26, value $73,543,111 and $50,000,000 Tennessee Valley Authority, 5.50%, due 7/18/17, value $58,753,305) 0.09 250,000,000 250,000,000 Total Repurchase Agreements (cost $5,860,000,000) Total Investments (cost $16,626,072,627) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 16,626,072,627 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management October 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies63.1% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/4/13 0.01 100,000,000 99,999,917 11/8/13 0.01 20,000,000 19,999,961 11/12/13 0.11 50,000,000 a 50,011,944 11/18/13 0.02 254,837,000 254,834,593 11/22/13 0.03 20,000,000 19,999,650 12/4/13 0.04 50,000,000 49,998,167 12/5/13 0.04 50,000,000 49,998,111 12/12/13 0.03 25,000,000 24,999,146 12/18/13 0.10 25,000,000 24,996,736 1/14/14 0.08 25,000,000 24,995,889 1/22/14 0.04 75,000,000 74,993,167 1/23/14 0.25 75,000,000 a 74,998,299 1/24/14 0.05 50,000,000 49,994,167 1/29/14 0.09 25,000,000 24,994,438 2/14/14 0.09 90,000,000 89,976,375 2/19/14 0.16 100,000,000 a 99,996,986 Federal Home Loan Bank: 11/1/13 0.13 50,000,000 a 50,000,000 11/7/13 0.12 100,000,000 a 99,997,350 11/8/13 0.10 23,000,000 22,999,575 11/15/13 0.02 175,000,000 174,998,979 11/19/13 0.10 27,244,000 27,242,706 11/20/13 0.10 63,550,000 63,546,814 11/22/13 0.10 47,400,000 47,397,373 11/27/13 0.05 50,800,000 50,798,166 11/29/13 0.04 151,293,000 151,288,293 12/2/13 0.07 75,000,000 74,995,479 12/4/13 0.10 87,600,000 87,591,970 12/11/13 0.06 100,000,000 99,993,889 12/13/13 0.04 218,900,000 218,888,903 12/18/13 0.06 135,090,000 135,080,300 12/20/13 0.05 63,000,000 62,995,713 12/26/13 0.04 63,000,000 62,996,150 2/26/14 0.07 297,650,000 297,582,285 2/28/14 0.07 82,000,000 81,980,910 3/7/14 0.07 25,000,000 24,993,875 Tennessee Valley Authority: 11/21/13 0.03 100,000,000 99,998,333 12/12/13 0.05 96,000,000 95,994,533 Total U.S. Government Agencies (cost $3,066,149,142) U.S. Treasury Bills22.3% 11/7/13 0.02 257,000,000 256,999,229 11/21/13 0.01 359,000,000 358,997,172 11/29/13 0.05 250,000,000 249,989,500 12/12/13 0.03 219,000,000 218,992,517 Total U.S. Treasury Bills (cost $1,084,978,418) U.S. Treasury Notes14.6% 11/15/13 0.05 50,000,000 50,079,849 11/30/13 0.09 50,000,000 50,079,808 1/31/14 0.06 125,000,000 125,521,810 2/15/14 0.14 100,000,000 100,322,693 3/15/14 0.04 50,000,000 50,224,475 3/31/14 0.09 165,000,000 165,111,497 4/30/14 0.07 120,000,000 120,106,651 5/31/14 0.09 50,000,000 50,614,998 Total U.S. Treasury Notes (cost $712,061,781) Total Investments (cost $4,863,189,341) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate securityinterest rate subject to periodic change. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,863,189,341 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Government Cash Management Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 By: /s/ James Windels James Windels Treasurer Date: December 18, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
